Case 1:21-cv-20684-UU Document 1-23 Entered on FLSD Docket 02/18/2021 Page 1 of 20

From: Suzanne Swift suzanne@specsimple.com

Subject: Disappointing Gee)

Date: October 22, 2020 at 3:50 PM * F
To: John Paul Mac Isaac macisaac@demacshop.com

 

| was a loya! customer who will never come back. How could you do this?

Suzanne
Case 1:21-cv-20684-UU Document 1-23 Entered on FLSD Docket 02/18/2021 Page 2 of 20

From: Dk dougkuzo@hotmail.cam fia
Subject: Eat shil and DIE Russian stooge Lo
Date: Oclober 15, 2020 at 2:40 PM ’
To: info@demacshop.com
Case 1:21-cv-20684-UU Document 1-23 Entered on FLSD Docket 02/18/2021 Page 3 of 20

From: Dk dougkuzo@holmail.com fa.

Subject: Eat shit and die SLOWLY fucking Russian stooge | DK |

Date: October 15, 2020 at 2:41 PM " P
To: info@demacshop.com
Case 1:21-cv-20684-UU Document 1-23 Entered on FLSD Docket 02/18/2021 Page 4 of 20

From: tessellatez tessellatez@yahoo.com
Subject: Fear & Bull
Date: October 15, 2020 at 2:14 AM
To: info@demacshop.com

You can stop with all the melodrama. No one's going to murder you...mainly
because you don't know anything. You have no copy of anyone's hard drive, and if
you do, you're going to jail for theft of private property. Didn't your "lifesaver" Rudy
clue you into that? No? Bummer. Did he tell you that your business is done for?
No? Bummer again. Got any employee's? Yeah... THEIR lives are now ruined as
well. Yet another narrow-minded, low info, low IQ idiot who believes EVERYTHING
THEY READ on Facebook & worships the Que-A-Moron slide towards complete &
total ignorance & stupidity. No common sense..and no critical thinking skills. Just
one more garden-variety Trump-Stooge who just threw away their normal lives for
a chance to lick Fat Donnie's scrotum and bask in the orange glow of a maniac.

Wouldn't it have been easier to just shoot-up a pizza joint?

Good-luck with all that, Dipshit.
Case 1:21-cv-20684-UU Document 1-23 Entered on FLSD Docket 02/18/2021 Page 5 of 20

From: Fox bakerxx3375@gmail.com
Subject: Foolish
Date: October 25, 2020 at 2:31 PM
To: info@demacshop.com

( n

If | ever got hard drives in damaged laptops that were picked up at my shop.... | wouldnt go making copies of their hard drives and
then dig into them with blatant disregard for customer privacy. You've clearly been played and used by the FSB as an easy mark.

You're so far up your own ass you probably cant see it. You just ‘stumbled across’ all this material what a joke. Anyone with half a
brain can sae this for what it is. [ dont like Biden, but good God how can you support a fucking psycho in office whe lias like Its

breathing. Fucking insaaannnneeeeeee
Case 1:21-cv-20684-UU Document 1-23 Entered on FLSD Docket 02/18/2021

From: dobn Paul Mac Isaac

To: Brian Della Rocca

Subject: Fwd: Better get out of town asshole

Date: Thursday, December 17, 2020 10:01:27 AM

Page 6 of 20

 

Sent from my iPhone

Begin forwarded message:

From: John Paul Mac Isaac <macisaac(@mac.com>
Date: December 7, 2020 at 3:50:13 PM MST

To: douglas.rivell@cj.state.de.us

Subject: Fwd: Better get out of town asshole

Begin forwarded message:

From: Anonymousemail <poreply@anonymousemail.me>

Subject: Better get out of town asshole
Date: November 24, 2020 at 6:39:08 PM MST

To: info@demacshop.com

This email was sent via anonymousemail
To remove this signature and unlock all features go premium
— New! Join our affiliate program and start earning money.

Soon they will be playing the bagpipes for you asshole soon Like
trump

Keep moving and looking over your shoulder buttfuck
Case 1:21-cv-20684-UU Document 1-23 Entered on FLSD Docket 02/18/2021 Page 7 of 20
11/10/2020 The Mac Shop - 51 Reviews - IT Services & Computer Repair - 217A Trollay Sq, Wilmington, DE - Phone Number - Yelp
Ask the Community

Yelp users haven't asked any questions yet about The Mac Shop.

Ask a Question

Recommended Reviews

Search within reviews Sort by Yelp Sort ~

Start your review of The Mac Shop.

 

 

Jason M. 10/14/2020
Gilbert, AZ
#4 O friends As. a person that has worked In IT for almost 30 years, my integrity is as
OB 6 reviews important as my technical experience. | am trusted with highly sensltive
@ 4 photos data on a daily basis. My customers depend on thelr data being secure
and trust me to make sure it Isn't stolen or compromised. Only if!
found something that was illegal or against company policy, would |
turn it over, and | would only turn it over to the proper authorities.
Hopefully, there is a lawsuit because this person should not be trusted
with people's data.
@ Useful 79 @ Funny 16 & Coole
RJ K. 10/14/2020
Ebensburg, PA .
$5 atnends Owner was paid off by Trump cronies, Can you really trust this kind of
© 7 reviews place to handle your hardware?
® 1 phots
@® Useful 69 @ Funny 14 & Cool4
pone o 10/14/2020
Phoenix, AZ * ; . ; .
#3 offends Owner invaded privacy by copying hard drive and turning it over to
© reviews opposing party for political purposes. Don't trust this dude with your
private data, Qwner is Trump supporter who admits to copying Hunter
Biden's hard drive and giving it to Rudy Giuliani. | don’t care who you
support-wauld you want your computer repair person copying your
hard drive?
| @ Usefulet | | @ Funny 13 © Coata
Kurt 2. 10/14/2020
Arlington, VA
#4 2 friends This guy makes copies of customer hard drive and and sells them to
DB 4 reviews political operatives. | don’t give a crap if you like Biden or not, what a

violation or trust and privacy.

@ usefulss | | @ Funnys | & Cool 3

hitps:/Avww.yelp.comvbiz/the-mac-shap-wilmington?osq=the mac shop&start=20 a8.
 

Case 1:21-cv-20684-UU Document 1-23 Entered on FLSD Docket 02/18/2021 Page 8 of 20

The Mac Shop - 51 Reviews - IT Services & Computer Repair - 214 Trolley Sq, Wilmington, DE - Phone Number - Yelp

Jenn R.
Manchester, NH
$6 9 friends

02 13 reviews

Gina R.
Lamont, CA
§ 1iriend
EI 11 reviews

@ 1 photo

Sally T.
Seattle, WA
8 O friends
© 106 reviews

Ray M.
Brooklyn, NY
$4 0 friends
G 15 reviews
@ 1 photo

Luke &.
Davis, CA

#4 497 friends
© treview

) Peter L.

Los Angeles, CA
45 47 friends

Gl 47 reviews
©) 1 photo

Bc.
SYLMAR, CA
$4 G friends
© treview

10/14/2020

Owner is on record with news agencies admitting he rifled through
personal data that was not his, copled information, and gave that
information to multiple people. You can't trust someone like that with
your computer

@® Useful 56 @ Funny © Cool2

10/14/2020

| like computer repair shops that | can trust, | do not know what Igor
has stepped in, but it is smelling like he needs to bathe the stench off
himself and do a better job as a human. Rudy did him no favers as now
he will be scarned in all of society for getting Involved In a sham
situation

@® Useful 51 @ Funny 11 © Cool2

10/15/2020
Do not use this place. They have been known to spy on information in
your computer and have guarantee no privacy. Watch ou!

@ Useful 39 © Furnys ® Cool

BHH0GB 1014/2020

came to Mac Shop to have my laptop fixed after spilling liberal tears
all over the keyboard. Great service in recovering the damaged laptop.
Will come again

@ useful 20 @ Funny 22 @ Cooi7

BOG0B 1014/2020

They'll fix your computer & heip us expose corrupt politicians like
sleepy joe, Doesn't get much better than that,

@® Useful 20 © Funny 18 © Cooi7

70/14/2020

thedailybeast.com/man-wh

® Useful 3 @ Funnya @ Cool

BBBOE 1015/2020

Maybe the owner of the shop can locate Hillary's thousands of
“accidentally” deleted emails. Also, maybe he could assist the FBI in
helping them retrieve the “accidentally” forgotten phone passwords of
all the crooked FBI agents involved in the Russian propaganda scam
against the President and the USA. “Joey/Hunter/Barry, you've got
some ‘splaining to dol”

@® Useful 12 © Funny 22 ® Cool 4

htips:/Awww.yelp.com/biz/the-mac-shop-wilmington?osq=the mac shop&start=20

Ea demacshop.com
(988) 947-6227

© Get Directions

 

a ‘

 

 

 

ts this your business?
Claim your business to immediately
update business information, respond
reviews, and more!

Claim This Business

You Might Also Consider
Sponsored ©

Empire Multi Services

Auto Tag Services read more

uBreakiFix
Oe 5

23.8 miles

 

Get your device diagnosed for [ree at uBreakiFix Glassb
us acallon.. read more

aa
Case 1:21-cv-20684-UU Document 1-23 Entered on FLSD Docket 02/18/2021 Page 9 of 20

The Mac Shop - 51 Reviews - IT Services & Computer Repair - 21A Trolley Sq, Wilmington, DE - Phone Number - Yalp

Ben W.

Atlanta, GA
#2 Ofriends
GB trevew

Kate H.
New York, NY
#¢ Ofriends
© s reviews

Jen Z.
Bear, DE

$i 21 friends
© Sreviews

Ryan E.
Wilmington, DE
$7 81 friends

© 146 reviews
@) 3 photos

ia 10/14/2020

The owner proudly makes copies of your hard drive without consent
for blackmal! purposes, Not even remotely trustworthy.

® Useful 1 @ Funny 3 @ Coo) 2

10/15/2020

| should really pive this place more than one star... because, allegedly
{according to the NY Post article), you can drop off a water damaged
laptop there for repairs without even putting a dime down as a deposit.
interesting. Every time I've brought my computer into an authorized
Mac repair shop I've had to pay for both parts and labor upfront..then
signed a form with my name and credit card info in case more parts
were needed. It seems that the way THIS man supposedly runs his
shop is “I don't know you, I don't know your name, | don't need to know
your name, | give you no receipt with your name on it for pick up or
keep a duplicate receipt attacked to your laptop and | don't need any
form of payment given before doing hundreds of dollars of work for
you," Very odd business model, no? Or, at least an awkward business
madel if you're desperately trying to frame a presidential candidate.
Good luck with that...you just trashed your own small business!

@® Useful 11 © Funny 4 @ Covi2

GBBBHBE 2177/2020

( have made numerous mistakes with my Mac, including downloading
malware and pushing an old MacBook Pro beyond it's limits. John Paul
has always patiently helped me and gotten me back into usable states
quickly and efficiently. Thank you for your help!

® Useful 12 @ Funny 1 @ Coal2

BOOKER 222019

I bought a new IMac almost two years ago, but | was stupid enough not
to Spend the few extra bucks on the things that would've made the
machine actually function the way I wanted It to, so after almost a year
of screaming at a computer with a FACTORY INSTALLED 5400rpm HD
and a whole 8 GE of RAM (though YES | ADMIT THIS WAS MY FAULT
SHUT THE F UP), enough was enough.

Admittedly the biggest reason | dragged my feet on getting this mostly-
except-notreally satisfactory machine upgraded was money, and
tlme/convenience was a distant second. But | found the components |
needed on Newegge~a SSD and a new pair of RAM modules that would
kick me up to 16 GB. Both the drive and the memory were highly rated
(Yelpers rejoice!)... but even after getting the components | needed, |
dawdled on the upgrade. | can't exactly explain why... though maybe it
had to do with realizing I'd spent nearly $300 on computer components
that were sitting in a box In my closet.

| was a-feared’ to cut open my iMac and try and make It better (bless its
heart). Lucky for me (AND YOUN), though, there's a bonafide Apple
GUY here jn Wilmington that | am so happy to now know about

First clue | knew I was going to get good service: Response to my email
inquiry within hours—August 2019, for those who didn’t bother to check
the review date.

Second clue: The guy has been in the (admittedly somewhat decrepit)
Trolley Square shopping center/thing/place for ages. Don't let it throw
you, Longevity is a VERY goad trait in a Mac person, coming from
someone who dated a Mac tech and who still has dozens of Mac tech
friends,

htips:/www.yelp.com/biz/the-mac-shop-wilmington?osq=the mac shop&start=20
Case 1:21-cv-20684-UU Document 1-23 Entered on FLSD Docket 02/18/2021 Page 10 of 20

11/10/2020

€

The Mac Shop - 51 Reviews - IT Services & Computer Repair - 21A Trolley Sq, Wilmington, DE - Phone Number - Yelp

Nathan P.
Wilmington, DE
$4 Ofriends

3 3 reviews

Michael M.
Wilmington, BE
47 O friends

© 23 reviews
© 3 photos

TS.
Philadelphia, PA
44 16 friends

© 18 reviews

® 6 photos

jordan &,
Wilmington, DE
$F 182 friends
Gl 4reviews

Emily B.
New York, NY
4% Ofriends
© 7 reviews
© 2 photos

za?

I have nothing more to say than WOW.

| am one TRILLION percent satisfied. I'm writing this review right now,
BTW, on the very machine | brought in for the upgrade. The difference
is Ike night and day, And while | know that The Mac Shop isn't
“responsible” for the difference... they really kind of are

® Useful 10

@ Funny 1 @ Cool2

GOGO insr2020

Great sence, Great advice. Updated my MacBook software free of
charge. Would recommend anyone goes here before suffering at the
apple store,

 

| @ usetu | | @ Funny ( © Coo!

 

BSG 12/2019

| brought my “vintage ° iMac in to get formatted so | could give it to my
grandson. He scanned it for damage prior to formatting the hard drive,
After that he even gave me more memory. After doing an awesome job
| asked how much | owed him. He tells me “nothing”. If | ever have an
Apple problem, he's my man.

@ Useful

© Funny © Cool

BBGB8 47262018

| got to the store right around john Paul's lunch break, he was walking
out but was nice enough to check my laptep anyway, it feels like the
world stops when your Mac fails to work properly and he knew right
away my two options for repalr, which seemed basic to him. My only
wish was to not have to buy a new one. Not only it was ready the next
day, it ran faster and he managed to save my files! He is the best!

 

[ @ Useful é | @ Funny 1 | & Cool 2

 

BEGUN 1031/2017

Had the best experience here, Very professional and helpful in
explalning what had happened to my computer. After 8 years my
MacBook Pro crashed. | took it to apple who was gonna charge me with
$2,500 for a possible fix. A friend recommended this shop and | spent
under a hundred to get the problem fixed. Will definitely be coming
back here,
® Useful9

@ Funny 1 & Coolz

OGB600 twe2017

The Mac Shop is the place for all your Apple needs! John Paul fixed my
old computer up so that it works better than even when It was brand
new. He was quick and professional and the place has a great feel to it.
Definitely say YES to The Mac Shop. :)

| @ useful? | | @Funnyt | | @ Cool2 |

https:/Avww.yelp.com/biz/the-mac-shop-wilmington?osq=the mac shop&start=20
Case 1:21-cv-20684-UU Document 1-23 Entered on FLSD Docket 02/18/2021 Page 11 of 20
11/16/2020 The Mac Shap - §1 Reviews - IT Services & Computer Repair - 21A Trolley Sq, Wilmington, DE - Phone Number - Yelp
Ask the Community

Yelp users haven't asked any questions yet about The Mac Shop.

Ask 4 Question

Recommended Reviews

Search within reviews

m0.

@ Wilmington, DE
¥# O friends

GB 12 reviews

 

Heather K.
Wilmington, DE
#4 O friends

© 2reviews

Valarie W.
New Castle, DE
$8 145 friends
© 35 reviews
©) 10 photos

Sort by Yelp Sort +

Start your review of The Mac Shop.

600086 3212017

OMG! This business is amazing! I thought my 9 year old Macbook Pro
was ready for retirement. | really did not want to spend another $7200
to replace it. MY old girl was too slow to run basic internet stuff and the
beachball dance was all she had left. How sad! | read about doling some
diy upgrades but | was not about to figure that out. Mac Store (JP)
upgraded her memory and loaded EL Capitan on my ald friend and
now she is running like she is brand new! $180 and | had it back the
next dayllll! What?7?? Amazing. This Small Business makes me want to
support other small businesses. Wow

@ useful9 @ funny1 @ Coat2

OOO HE 1215/2017

Highly recommend! My MacBook Alr wouldn't charge and he took the
time to troubleshoot the issue ( staple stuck in the charging port} then
run diagnostics on my laptep to ensure it was fully charging and
functional. He would not accept any payment. | wil definitely be back
for him to do a tune-up,

® Useful @ Funny © Cool

GOOG 262014

A hidden gem JP is knowledgeable, efficient, reasonable and just a
nice guy! My MAC is now up and running like a NEW MAC with
everything in place and ready to roll. He heard me talking about how
my MAC goes everywhere with me, and suggested | might want to
consider a solid state hard drive, along with an apology as he doesn't
like to upsell, But he's right! My MAC goes to work, on the plane, at
home, you name It, AND | have burned cut 3 regular hard drives
because I sometimes don't let it get fully into “snooze”. i'm think I'm
going to love the solid state hard drive

Also, he does one on one's for $39.95. I think |am going to take him up
onit in the future as | think | am underutilizing the power of my MAC.

THANK YOUT!

@ Useful 12 @ Funny 1 & Cooi2

hitps:/Awww.yelp.com/biz/the-mac-shop-wilmington?osq=the mac shop&start=40
Case 1:21-cv-20684-UU Document 1-23 Entered on FLSD Docket 02/18/2021 Page 12 of 20

11/10/2020

OZ.
Warminster, PA
$5 O friends

© 26 reviews
GF 14 photas

Roger T.
Manhattan, NY
## 0 friends

© 4 reviews
BE) 13 photos

Damian M.
Wilmington, DE
#7 93 friends

© 7 reviews

@) 3 photos

KP R.
Phitadelphia, PA
$% 24 friends

© 123 reviews
©) 13 photas

 

Chris M.
Newark, DE
#3 0 friends
03 17 reviews
© 1 photo

Zachary W.
Wilmington, DE
44 Ofriends

GI ireview

Great and friendly service. Needed to service an older macbook pro,
the apple store turned me away, but the Mac Shop was up to the task.
24 hrs after | dropped the old mac off, | picked up a functioning mac.
Thanks.

6/11/2077

® Usefula @ Funny 1 © Cooi2

BORO 2162017

JP is a rare combination of generosity, honesty and knowledge. He
helped me with an unusual problem and saved me a ton of money. |
came In near tears because my computer fell in water (and no, Im NOT
giving details of that), and I left thinking how lucky I was to have come
to The Mac Shop first. He seems l/ke a mad scientist the way he
casually goes from machine to machine and easily comes up with
answers and practical solutions. Arare gem. Don't hesitate to use this
store!

@® Usefuls @ Funny 3 @ Cool 2

BHGEB «oe2014

John Paul ls THE MAN when it comes to Mac. | am in a position to bring
him many Macs for repair and let me cell you | have never been
disappointed once. Always very friendly and courteous. { have seen him
Bo above and beyond for his customers and he usually knows what's
wrong in minutes of having it in his hands! Don't trust anyone else with
your Mac!

@ Useful 11 @ Funny @ Cool2

EES E38 332014

This place is everything the other reviews said it was. I was tired of
going to the mail or making an appointments for days later with the
“geniuses” at the Apple Stores. JP definitely knows about Apple
products and wil be very upfront and Informative with you. | just did a
simple RAM upgrade for my Macbook Pro but watching him work on 3-
4 machines at one time was quiet impressive. He will give you the 1 on
1 time and answer any questions you could have. He also wears cool
hats. ha. Will definitely come here anytime | have an issue

@ Useluia @ Funny © cools

BHO 1030/2015

My 2009 Mac harddrive died, Apple store no longer services this old
model and recommended The Mac Shoppe. How fortunate i was.
Whereas Apple said they would not convert it into a fusion drive, John
Paul did without a problem. Now have my o!d Mac humming faster
than ever, John Paul will have my repeat business.

@ usefula | | @ Funny | @ Cool2 |

GOGH 2202015

This was one of the best customer service experiences I've ever had
John Paul ts extrernely friendly and within minutes of me being there
was able to diagnose and fix my problem without any BS or attempts to
sell me on anything that wasn't needed, | will definitely be back if!
have any more issues with our macs.

 

| & Useful 1 | @ Funny | @ Cool

 

https://www.yelp.comvbiz/the-mac-shop-wilmington?osq=the mac shop&start=40

The Mac Shop - 51 Reviews - IT Services & Computer Repair - 214 Trollay Sq, Wilmington, DE - Phone Number - Yelp

[4 demacshop.com
QP 1988) 947-6227

© Get Directions

 

 

is this your business?
Claim your business to immediately
update business Information, respond
reviews, and more!

Claim This Business

You Might Also Consider
Sponsored ©

Empire Multi Services

Auto Tag Services read more

uBreakiFix

oog¢ =:
23.6 miles

 

Get your device diagnosed for free at uBreakiFix Gtassb
usacallon.. read more

4/6
Case 1:21-cv-20684-UU Document 1-23 Entered on FLSD Docket 02/18/2021 Page 13 of 20
11/10/2020 The Mac Shop - 51 Reviews - IT Services & Computer Repair - 21A Trolley Sq, Wilmington, DE - Phone Number - Yelp

a) Bend, Boeeesy wvs202

Rockland, DE @ First to Review

#18 friends

Gi 4 reviews This shop is an oasis in the wilderness of expensive computer repair.
@ 7 photos

To say they just fix Mac's is an understatement - they fix them quickly,
at a very low cost - in the process one gets an education in all things
Mac. This shop is to Mac repair, what Steve Jobs Is to Mac design. |
highly recommend these guys.

@ Useful 3 @ Funny @ Cool2

Dustin 5. OON06 2272014

Starmount, Charlotte, NC
$$ O friends What great Mac repair shop. My hard drive went on a 6 year old mac

G 4 review book, JP replaced It with a S00GB HD and transferred my data froma
external HD. | now basically have a new computer that runs fanatically
for a fraction of the price. Excellent shop. All this was same day service.

@® Usefuls © Funny @ Cool 2

¢42 5 30f3

45 other reviews that are not currently recommended

You Might Also Consider Sponsored @

Delicate Mobile Notary

Delaware native and familiar with area. | am certified and Insured so i can help with your needs
in all three counties! | do general work and loan closings. read more
In Notaries

Support Nerds

Our service portfolic includes Computer and Printer Support & Repair, Virus & Malware
Removal, Bata Protection & Recovery, Software Support with certified tech engineers available
online as well as on-site upon request Support... read more

in It Services & Computer Repair

 

People Also Viewed

Xfinity Store by Comcast Staples

OOGE = OOGE «

Internet Service Providers, Shipping Centers, Printing Services,
Telecommunications, Television Mabile Phone Repair
Service Providers

https://www. yelp. com/biz/the-mac-shap-wilmington?osq=the mac shopa&start=40 5G
Case 1:21-cv-20684-UU Document 1-23 Entered on FLSD Docket 02/18/2021 Page 14 of 20

 

 

 

 

11/10/2020 The Mac Shop - 51 Reviews - IT Services & Computer Repair - 21A Trollay Sq, Wilmington, DE - Phone Number - Yelp
tacos, cheap dinner,’ = Wilmington, DE For Businesses = Write a Review Log In Sign Up
Restaurants ~ Home Services ~ Auto Services w~ More w
WA
yelp

® This business is being monitored by Yelp's Support team for content related to media reports.

The Mac Shop Unclaimed
ooo Streviews Details

IT Services & Computer Repair | edit
Open 11:00 AM - 7:00 PM

 

Write a Review (6) Add Photo cly Share fF] Save

 

 

 

COVID-19 Updates Edit

Contact the business for more information about recent service changes.

Photos and Videos

See All8

 

Review Highlights

/ “My hard drive went on a 6 year old mac book, JP replaced it with a SOOGB HD and transferred my
ne data from a external HD." in 5 reviews

“John Paul has always patiently helped me and gotten me back into usable states quickly and
efficiently.” in 6 reviews

 

s ’ “| thought my 9 year old Macbook Pro was ready for retirement.” in 3 reviews

You Might Also Consider Sponsored ©

Dyson Service Center

OOOGE »

https:/Awwew. yelp.com/biz/the-mac-shop-wilmington?osq=the+mactshop
Case 1:21-cv-20684-UU Document 1-23 Entered on FLSD Docket 02/18/2021 Page 15 of 20
11/10/2020 The Mac Shop - 51 Reviews - IT Services & Computer Repair - 21A Trolley Sq, Wilmington, DE - Phone Number - Yelp

Shabooboo R. sald "First off, | have to say that | wasn't aware that this place even existed, | was
having issues with my vacuum and knowing that | couldn't bring it back to Lowes for repair, |
dropped it off at the place | found in Philly. This other...” read more

In Appliances & Repair, Appliances

Ladder Guy Installs

We bring hospital quality installs directly to your home. You never have to worry about cables
hanging from your TV. Our basic package hides cables at no extra charge to the

customer, read more

in Ty Mounting

Philly Iphone Repair

BOGGE 12

Muzammil Q. said "My son's iPhone fell into a saltwater swimming pool. After drying it for two
days in rice and not being able to turn it on, | was sure that it was gone for good. | even arranged
to sell It on gazelle as damaged when | found the...” read more

In Mobile Phone Repair, Mobile Phones, Electronics Repair

 

About the Business

The Mac Shop offers service and support to Mac users in the Wilmington area, We can assist
with hardware upgrades and repairs, data migration and recovery, advanced networking, and
training. Let us put our 15+ years of experience with Apple computers to work for you.

Read more

Location & Hours

|

FORTY. ACRES eX uN
TROLLE RQQUARETS ~ )
% +). in We

‘ of G 2
‘ he a * “,

Fi ‘ % Ty
* Map date G2020

Google)

21A Trolley Sq
Wilmington, DE 19806

Get directions

Mon 3:00 PM - 6:00 PM

Tue 11:00 AM-7:00PM Open now
Wed 11:00 AM - 7:00 PM

Thu = 11:00 AM - 7:00 PM

Fri 11:00 AM - 7:00 PM

Sat 10:00 AM - 4:00PM

Sun Closed

2 Edit business info

Amenities and More

~ Accepts Credit Cards

htips:/Awww.yelp.com/biz/the-mac-shop-wilmington?7osq=the+mac+shop
11/10/2020

Case 1:21-cv-20684-UU Document 1-23 Entered on FLSD Docket 02/18/2021 Page 16 of 20

The Mac Shop - 51 Reviews - IT Services & Computer Repair - 21A Trolley Sq, Wilmington, DE - Phone Number - Yelp
Ask the Community

Yelp users haven't asked any questions yet about The Mac Shop.

Ask a Question

Recommended Reviews

Search within reviews

a

a
i; —_
0 =_

Michelle H.
Owatonna, MN
44 O friends

GB 12 reviews

eat.

Jeff Y.

Los Angeles, CA
44 34 friends

€] 26 reviews
@) 1 photo

Sort by Yelp Sort ~

Start your review of The Mac Shop

BOGO 1015/2020

Look at all the infantile haters, liberals that want to tank a business
because they don’t want any negative news about their racist geriatric
president wanna be,

Poor things, Biden Is EVERYTHING they accuse President Trump of,

It would be cute, if it wasn't so pathetic to watch,

@® Useful 45 @ Funny 38 @ Cool 13

10/14/2020

@ 1 phate

| was visiting from out of town fora business meeting when my laptop
mysteriously stopped booting. Somewhat frantic. | went on line with
my iPhone to try my luck with a local repair shop and relieved, | located
a business that advertised themselves as Mac speciallsts. It was The
Mac Shop.

Ordinarily | would only trust Apple with my device and my data, but
with no Apple Store in the area, | had no time to waste, so | settled for
second best, Walking into the store | was a litte taken about, which
gave me pause. It was a dingy and dilapidated, with dudes speaking in
hushed tones in what sounded like Russian accents. The place looked
like a Mac graveyard with with some Macs dating back 30 years, with
no sighting of any Mac newer than 10 years. Oddly, they had
Trump2020 campaign banners everywhere, a guy wearing a Q'Anon T-
shirt was chatting with who seemed to be the owner, and the ever-
present Fox News was loudly blaring on a TV in the background, Some
ghoulish looking figure that appeared a lot like Rudy Giuliani was being
interviewed by one of thase gabby, flatulent Fox News TV hosts.

Because | was in a hurry, | went against my better judgement and
abruptly handed my laptop over to some guy named tgor (He kept
calling me Hunter for some reason). When | asked for a receipt, he
assured he would email it to me If | only gave him my email address
and laptop password, and only after he had could take a good look at
my hard drive, whatever that meant, He quickly corrected himself and
stated that he meant after only after he could do a thorough review of
my system, By that time igor seemed to be perspiring a bit. It was very
odd.

When | phoned later that day only to be told that my hard drive would
need to be replaced and OS re-installed. As a customer courtesy, they
offered ta securely dispose of any used parts, free of charge. | potitely

https:/Avww.yelp.com/biz/the-mac-shop-wilmington7osq=the+mactshop
Case 1:21-cv-20684-UU Document 1-23 Entered on FLSD Docket 02/18/2021 Page 17 of 20

11/10/2020

 

The Mac Shop - 51 Reviews - IT Services & Computer Repair - 21A Trolley Sq, Wilmington, DE - Phone Number - Yelp

Courtney C.
Oklahoma City, OK
74 128 friends

© 20 reviews

® 3 photos

Roger J.
Waltham, MA
FF Ofnends
© 3 reviews

Kyle K.
Kent, WA

#4 102 friends
EI 7 reviews
©) 2 photos

declined and asked that they return all replaced parts, please. With no
other good options, | reluctantly agreed, and was told to come back by
the end of the day. { arrived Just as they were closing for the day. As
they reached over the counter to hand me my newly repalred laptop, |
asked about my faulty hard drive. They apologized profusely and
explained that during the course of the repair the hard drive was
damaged and could not be saved and dispased of immediately
because it was an environmental risk. Astonished, and speechless, !
was resigned to leave without It, and turned to leave and that’s when |
heard it.

From Igor's pocket to the the floor rocketed out what was likely my old
hard drive, hitting the floor with a loud thud. It had the word “Hunter”
written on it in red marker, | had no idea who or what this Hunter was
but just shrugged my shoulders and headed out as fast as my legs
would carry me.

Next time, I think, | will just go to the Apple Store

 

@® Useful 67 @ Funny 104 © Cool 15

a
ia

10/14/2020

Do not recommend.

E

a

Pros: might be good at recovering data
Cons: might give your data to Rudy Giuliani and share it with the New
York Past

@® Useful 121 ® Funny 92 © Cool 19

10/15/2020

BE CAREFUL WiTH THIS SHOP! They copy all your data and then will
share it with whoever they want! Very unethical business practices.
They steal the data off the hard drive by imaging it without your
knowledge they can gain access to all your banking information , socla!
security numbers, passwords, you name it .

@ Useful a6 @ Funny 23 @ Cool?

10/14/2020

They like to hack thelr customers computers and inject themselves
erroneously into politics. - tied to corrupt lawyers who work with
Known Russian sples and agents.

® Useful 100 @ Funny 35 © Cool?

https:/Avww. yelp.com/biz/the-mac-shop-wilmington?osq=the+mac+shop

[4 demacshop com
QP (asa) 947-6227

© Get Directions

 

 

 

 

all b
Awe
‘Ebb
+ +
(s this your business?

Claim your business to immediately
update business Information, respond
reviews, and more!

Claim This Business

You Might Also Consider
Sponsored ©

Empire Multi Services

Auto Tag Services read more

uBreakiFix
O08 5

23.8 miles

 

Get your device diagnosed for free at uBreakiFix Glassb
usa callon... read more
11/10/2020

Case 1:21-cv-20684-UU Document 1-23 Entered on FLSD Docket 02/18/2021 Page 18 of 20

=FSE Devon E.
Manhattan, NY
| #9 3 friends
8 26 reviews

Jill S.
Portland, ME
4$ 100 friends
B 97 reviews
@) 12 photes

Pretzelcuatl L.
Los Angeles, CA
#9 Bfrlends

G@ G4 reviews
©) 9 photos

EP.
Amherst. MA
#4 1 friend

© Ge reviews
@) 4 photos

} Sandy K.
Glen Mills, PA
#5 O friends
GF 3 reviews

 

7 BR.

San Francisco, CA
#4 O friends

O ireview

 

 

Fr O friends

The Mac Shop - 51 Reviews - IT Services & Computer Repair - 21A Trollay Sq, Wilmington, DE - Phone Number - Yelp

bw 10/14/2020

| came in to get my waterlogged laptop fixed, but then forgot to come
by and pick It up. Thankfully, the tovely owner of this store decided ta
snoop through my files, then ca!l the FBI, clone my hard drive and give
a copy to Rudy Giuliani. | knew | shouldn't have put that “Beau Biden
Foundation” sticker on It!

@® Useful 88 ® Funny 53 © Coold

10/14/2020
it's a pass for me. You drop off your laptop for repair and the next
thing you know fake emails have been created and given to Rudy
Giuliani. What a headache.

® Useful 78 @ Funny 43 @ Cools

10/14/2020
Yep, this is the place where you want to take your computer if you want
the shop owner te turn your data over to vampire Rudy Giuliani so he
can use it to destroy your life, True story.

@ Useful 71 @ Funny 23 @ Cool 4

10/14/2020

I's amazing how far some people will go to sell out thelr own country,
Can't recommend this shop unless you enjoy pc repairs with a side of
treason.

@ Useful 67 | @ Furny2a | | @ Cools

g 10/14/2020

Ifyou want your data stolen and sold to the Russians, Rudy Giuliani and
Rupert Murdoch, this is the place for you. If you want honest repalr
service po somewhere else.

© Useful 69 @ Funny 17 @ Cool 4

10/14/2020

I brought my Mac here to get fixed and the Owner, John Paul Mac Isaac
(If only the “Mac” was a biblical name, maybe thats where he went
wrong?) took my Computer and falsified some documents on it. He
then alerted the FBI about the falsifled emails. When | asked him about
it he just started yelling SETH RICH and OBAMAGATE and started
turning RED while muttering “maga” over and over again. SCARY
SITUATION, Im going to recommend a more “level headed" and
“ethical” repair shop, to get your work done at.

| ® Useful 64 | @ Funny26 | | & Cools

10/14/2020

This business cannot be trusted to safeguard your private data on your
computer. They rifle through your private files on your computer

https:/Avww.yelp.com/biz/the-mac-shop-witmingtan?osq=the+mactshap
Case 1:21-cv-20684-UU Document 1-23 Entered on FLSD Docket 02/18/2021 Page 19 of 20

11/10/2020

G dreviews

| Matt B.
Hockessin, DE
$£ O friends

G 4 reviews

 

Jason T.
Wilmington, DE
$F 4 frlends

6 82 reviews

Mike D.
Wilmington, DE
$4 13 friends

© 12 reviews
© 1photo

Ryan G,
Wilmington, DE
#€ 6 friends

© 4reviews

Bill D.
Avondale, PA
44 O friends

© treview

Jordan H.
Rhades Ranch, Las
i Vegas, NV

$% Giriends

© 4 reviews

8 Z photos

 

The Mac Shop - 51 Reviews - IT Services & Computer Repair - 21A Trolley Sq, Wilmington, DE - Phone Number - Yalp

looking for salacious or incriminating information and then make
copies of it and turn it over to your rivals. Beware of this unethical
businessi

® Useful 60 @© Funny 12 ® Coal 2

10/15/2020
Apparently your data is not secure with this store. Too bad, we all
expect that as a minimum.

@® Useful $5 @ Funny 10 & Coolz

70/15/2020

Owner claims to have stolen information off a computer, reported it to
a friend who reported it ta Rudy wha then reported it to the NY Post.
Mind you the person he stole the information from hasn't lived in
Delaware for years. if you want someone looking around your stuff
and reporting it to third parties, come here!

® Use'ul 53 @ Funny 10 & Cool3

10/15/2020

Apparently they aren't very big on privacy issues. Go elsewhere if you
want your personal info to remain private.

@® Useful 52 @ Funny & & Coal 2

10/15/2020

John Paul wil! even make free coples of your hard drive, without you
even asking, and hand them over to others just to make sure everyone
is safel No charge. (Edit - allegedly based on his interview with multiple
media outlets)

Swell guy

& Useful 47 @ Funny 14 © Cool}

BBS ioa2020

True patriots here. Sharing the truth about crooked hometown
pollticians who are selling out our country for personal gain. Supports
American freedom net communist sellots!

BEBE 101472020

Great place! They fixed my laptop on the spot. Minimal charge. A lot
cheaper than Apple! Highly recommended! This place is as good as it
gets!

@® Useful 26 @ Funny 19 @ Coals

https:/Awww.yelp.com/biz/the-mac-shop-wilmington?osq=the+mactshop
Case 1:21-cv-20684-UU Document 1-23 Entered on FLSD Docket 02/18/2021 Page 20 of 20

11/10/2020 The Mac Shop - 51 Reviews - IT Services & Computer Repair - 21A Trolley Sq, Wilmington, DE - Phone Number - Yelp

Dave K.

 

 
  

Palos Verdes Peninsula,

BH BEE 10142020

This guy is the greatest. If you're a soft leftist cuck, you can eat another

 

cA .
45 ofriends bag of dicks.
©) 15 reviews
@ 2 photos @ Useful 13 @ Funny 13 @ Cool
mm, Dale D. go 10/14/2020
f= Dover, DE
$4 11 friends in these very divisive times it's important to know what your consumer
© 2 review: spending supports. If you believe it should go to a propaganda
campaign to prop up the current "president", you found your match. If
you however belleve /n the actual principles that Apple was founded
upon likely best to look elsewhere. Personal choice is a core principle of
our country, but lets at least know as much as we can about who/what
our dollars are supporting.
@ Uselul 16 @ Funny4 @ Cacl1
123% 1of3
45 other reviews that are not currently recommended
You Might Also Consider Sponsored ©
aa Delicate Mobile Notary
on
rH Delaware native ard familiar with area. | am certified and insured so | can help with your needs
in all three counties! I do general work and loan closings. read more
in Notaries
Support Nerds

Our service portfolio includes Computer and Printer Support & Repalr, Virus & Malware
Removal, Data Protection & Recovery, Software Support with certified tech engineers available
online as well as on-site upon request.Support... read more

Init Services & Computer Repair

 

People Also Viewed

https://www.yelp.comJbiz/the-mac-shop-wilmington?7osq=the+mac+shop
